DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,935,184. Although the claims at issue are not identical, they are not patentably distinct from each other because the both disclose compliant arms with a loop structure comprising ribs.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 9,081,210).
Regarding claim 1, Adams discloses a headset, comprising: a compliant arm having a rib (portion between 401, 701, or 801) and a loop structure (at 400a-b, 700a-b, or 800a-b) that comprises one or more openings, wherein the rib comprises a straight segment (foam portion of rib from outer surface to inner surface contacting user’s head) along a longitudinal direction and a thickness that is normal to a plane on which the longitudinal direction is located, and the loop structure and the straight segment of the rib form a planar structure that corresponds to the plane; and a frame (100) to which the compliant arm is adjustably attached, wherein the planar structure comprising the loop structure and the rib corresponds to a deformation profile upon which at least a size of the loop structure is determined for accommodating multiple head sizes or head shapes, and the planar structure of the compliant arm distributes at least a portion of a weight of the headset with at least a deformation of at least the rib or the loop structure based at least in part upon the deformation profile. See Figs. 1-8, and col. 4, ll. 1.
Regarding claim 2, the compliant arm is capable of distributing a point load due to the at least the portion of the weight of the headset onto the head of the user.  
Regarding claim 3, the straight segment of the rib in the compliant arm comprises a slenderness ratio, and the compliant art comprises a deformation profile. See Figs. 5-8. 
Regarding claim 4, the loop structure of the compliant arm has an inner wall and an outer wall, and the compliant arm distributes the at least the portion of the headset due to the deformation of at least the rib or at least one of the inner wall or the outer wall of the compliant arm. See Figs. 5-8. 
Regarding claim 5, the compliant arm is adjustably attached to the frame and provides adjustments along multiple axes. See Figs. 1-8. 
Regarding claim 6, the deformation occurs in one or more directions with respect to the plane due to the at least the portion of the weight of the headset. See Figs. 1-8. 
Regarding claim 7, the compliant arm and the frame are constructed as one single body, and wherein the compliant arm is adjustable on multiple axes relative to the frame. See Figs. 1-8. 
Regarding claim 11, the headset can be a virtual reality or augmented reality headset.  
Regarding claim 12, Adams discloses a compliant arm, comprising: an outer wall (Fig. 2, at 102a); an inner wall (at 103); a wall bridge connecting the inner wall and the outer wall; and a plurality of ribs connecting at least the outer wall and the inner wall, wherein a rib of the plurality of ribs comprises a straight segment along a longitudinal direction and a thickness that is normal to a plane on which the longitudinal direction is located, the outer wall, the inner wall, and the wall bridge are arranged to form a loop structure having one or more openings (401), the straight segment of the rib and the loop structure are connected together to form a planar structure, the planar structure corresponds to the plane and further corresponds to a deformation profile upon which at least a size of the loop structure is determined for accommodating multiple head sizes or head shapes, and 37Attorney Docket No. ML-0328USCON1 the outer wall, the inner wall, the wall bridge, and the plurality of ribs selectively distribute, based at least in part upon the deformation profile, a load by a deformation of at least one of the inner wall, the outer wall, or the straight segment of the rib of the plurality of ribs with respect to the plane due to a load along the longitudinal direction of the straight segment. See Figs. 1-8, and col. 4, ll. 1.
Regarding claim 13, the planar structure is a single body of a same material. See col. 3, ll. 57 - col. 4, ll. 8.
Regarding claim 14, the plane on which at least a portion of the planar structure of the compliant arm is located, when placed on a head of a user, is normal to a portion of a contour of the head of the user in contact with the planar structure. See Fig. 2. 
Regarding claim 15, wherein the same material comprises a thermoplastic material. See col. 5, ll. 40-45. 
Regarding claim 16, the compliant arm is adjustable on one or more axes when coupled to a frame. See Figs. 5-8. 
Regarding claim 17, the compliant arm comprises a plurality of ribs, and the plurality of ribs have multiple spacing values or multiple thicknesses. See Fig. 5. 
Regarding claim 18, the rib of the plurality of ribs corresponds to a slenderness ratio for a deformation profile of the planar structure. See Fig. 5. 
Regarding claim 19, the planar structure corresponds to a deformation profile that is to approximately match at least a portion of a contour of at least a part of a user's body when the compliant arm under load is in contact with the at least the part of the user's body. See Figs. 5-8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied above in further view of Wells (US 5,003,300).
Regarding claim 8, Adams does not disclose compliant arms as claimed. Wells, which is drawn to a headset, discloses two upper compliant arms (25), and a separate compliant arm different from the compliant arm. See Fig. 3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have another set of compliant arms on the device of Adams wherein an upper compliant arm of the two upper compliant arms comprises a first loop structure enclosing a first rib and comprising one or more separate openings, wherein the first rib comprises a first straight segment along a first longitudinal direction, the first loop structure and the first straight segment form a first planar structure that corresponds to a first plane on which the first longitudinal direction is located, and when the headset is placed on the head of the user, the first plane on which at least a portion of the first planar structure is located is normal to a portion of a first contour of the head of the user in contact with the first planar structure, the compliant arm comprises a deformation profile which, when under load, approximately matches a contour of the head of the user, and the two upper compliant 36Attorney Docket No. ML-0328USCON1 arms, the compliant arm, and the separate compliant arm are each adjustable on multiple axes. Such a configuration would better secure the device on a user.  Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have more compliant arms, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 20, Adams, as modified above, discloses a headset comprising: a first pair of upper compliant arms that, when the headset is placed on a head of a user, extends over a top of the head of the user of the headset (Fig. 1); a second pair of lower compliant arms that, when the headset is placed on the head of the user, extends over a back of the head of the user, wherein a compliant arm of the first and second pairs comprises a rib and a loop structure that comprises one or more openings, the rib comprises a straight segment along a longitudinal direction and a thickness that is normal to a plane on which the longitudinal direction is located, the loop structure and at least the straight segment of the rib are configured to form a planar structure, and the planar structure corresponds to the plane and further corresponds to a deformation profile upon which at least a size of the loop structure is determined for accommodating multiple head sizes or head shapes; and a frame coupled to the first and second pairs, wherein the headset is placed on the head of the user, distribute, based at least in part upon the deformation profile, a weight of the headset with at least a deformation of at least the rib of the compliant arm. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have more compliant arms, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied above in further view of Tazbaz et al. (US 2015/0316773).
Regarding claim 9, Adams does not disclose a spool as claimed. Tazbaz, which is drawn to a headset, discloses compliant arms joined to a frame by a connector (120), the connector comprising a spool type spring. See Fig. 1, and [0085]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to connect the arms using a spool type spring, as disclosed by Tazbaz, in order to more securely connect the device to a user. 
Regarding claim 10, the compliant arm comprises an upward bend. See Fig. 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734